Defendant appeals from a judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of a violation of sections 643a-9.0 and C26-207.0 of the Administrative Code of the City of New York. Judgment unanimously afSrmed. The question of the illegality of the order revoking the defendant’s permit may not be reviewed in a prosecution for failure to comply with an administrative order. (City of New York v. Wineburgh Advertising Co., 122 App. Div. 748; City of New York v. Wineburgh Advertising Co., 124 id. 641.) The proper forum to test that question is provided for in section 666, subdivision 6, of the New York City Charter, effective January 1, 1938. (See Matter of Towers Management Corp. v. Thatcher, 271 N. Y. 94.) Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.